                 IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        SOUTHERN DIVISION

                                 NO. 7:20-CV-00201-FL

UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )
                                        )
             v.                         )         ENTRY OF DEFAULT
                                        )
$64,286.00 IN U. S. CURRENCY            )
                                        )
                    Defendant.          )


      Upon motion, request, and proper showing by the United States of America,

default is hereby entered pursuant to Rule 55(a) of the Federal Rules of Civil Procedure

against the defendant, $64,286.00 in U.S. Currency, on account of the failure of Donald

Altman, Jacqueline Altman, Earl Ray Huggins and any other potential claimant to

properly plead or otherwise defend within the time required by Rule G(5) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

      This the ___
                1 day of _______________,
                             April        2021.




                                  ________________________________
                                  PETER A. MOORE, JR., Clerk
                                  U. S. District Court
                                  Eastern District of North Carolina




         Case 7:20-cv-00201-FL Document 15 Filed 04/01/21 Page 1 of 1
